Citation Nr: 9915716	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
schizophrenia, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 30 percent rating for bipolar 
disorder, schizophrenia.

This claim was previously before the Board and was the 
subject of an October 1998 remand, which requested that the 
veteran be scheduled for a Travel Board hearing, as he had 
requested.  The veteran was scheduled for a hearing, but 
failed to report to that hearing.  Thus, this claim is again 
before the Board.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The veteran has informed VA that he has additional medical 
evidence located at the VA Medical Centers in Atlanta, 
Georgia, and Tuskegee, Alabama.  The RO should obtain this 
evidence and associate it with the veteran's claims folder.

The Board notes that in addition to his mental disorder, the 
veteran has been diagnosed with alcohol abuse.  The Board 
notes that compensation for a disability which is the result 
of the veteran's alcohol or drug abuse is prohibited by 
§ 8052 of the Omnibus Budget Reconciliation Act of 1990, 
Pub.L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, for 
claims filed after October 31, 1990.  See also, VAOPGCPREC 2-
97 (Jan. 16, 1997).  In this case, the veteran established 
entitlement to service connection for a mental disorder 
pursuant to a claim received by VA on June 4, 1991.  
Therefore, the Board finds that the veteran may not be 
compensated for any disability resulting from his alcohol 
abuse.

The Board feels that a VA examination would be useful in 
determining the current symptomatology of the veteran's 
mental disorder, without regard to any symptomatology caused 
by his alcohol abuse or by any nonservice-connected 
condition.  The current medical evidence does not appear to 
properly distinguish the veteran's symptomatology due to his 
service-connected mental disorder from that due to his 
alcohol abuse and nonservice-connected disabilities, to 
include a seizure disorder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the medical 
records pertaining to the veteran's 
treatment at the VA Medical Centers in 
Atlanta, Georgia, and Tuskegee, Alabama, 
subsequent to June 1995, and should 
associate those records with the 
veteran's claims folder.

2.  The RO should schedule the veteran 
for a VA mental disorders examination.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
full multiaxial assessment of the 
veteran pursuant to the Diagnostic 
and Statistical Manual, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association, including 
diagnoses in all five axes, if 
appropriate, and a global assessment 
of functioning.

c)  The examiner should state 
whether the following signs are 
shown due solely to the veteran's 
mental disorder, without 
consideration of any symptomatology 
due to alcohol abuse or due to any 
nonservice-connected disability.  
For each sign listed, the examiner 
should specifically state whether 
that sign is shown, and, if shown, 
should state the frequency or 
severity of that sign:  gross 
impairment in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others;  
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships; flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships; depressed 
mood; anxiety; suspiciousness; panic 
attacks (weekly or less often); 
chronic sleep impairment; mild 
memory loss (such as forgetting 
names, directions, recent 
events);and symptoms controlled by 
continuous medication.

d)  The examiner should state 
whether the veteran's mental 
disorder, without regard to any 
symptomatology caused by alcohol 
abuse or by any nonservice-connected 
disabilities, is productive of:
1)  total occupational and social 
impairment;
2)  occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood;
3)  occupational and social 
impairment with reduced reliability 
and productivity;
4)  occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal); or
5)  occupational and social 
impairment due to mild or transitory 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress.

e)  The examiner should state 
whether the veteran's mental 
disorder, without regard to any 
symptomatology caused by alcohol 
abuse or by any nonservice-connected 
disabilities, is productive of:
1)  active psychotic manifestations 
of such extent, severity, depth, 
persistence, or bizarreness as to 
produce total social and industrial 
inadaptability;
2)  severe impairment of social and 
industrial inadaptability;
3)  considerable impairment of 
social and industrial 
inadaptability;
4)  definite impairment of social 
and industrial inadaptability; or
5)  mild impairment of social and 
industrial inadaptability.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case which informs him of the criteria 
for the evaluation of mental disorders in 
effect prior to November 7, 1996, and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


